 In 'the 'MattercofWitsoN , &- Co., Ixc.andUNITED -PACKINGI OTTSEWORKERS OF AMERICA, LOCALNO.;49, C. I.O.Case No. C-1551.-Decided, March 14, 1941'Jurisdiction:meat packing',industry._Unfair!Labor PracticesDiscrnmi?iation:employer refused to reinstate -striking employees to sacancieswhich occurred after termination of strike despite promised reinstatementwhen work became available-refusal, to reemploy striking employee to hisformer job: alleged acts of insubordination as justification for, without merit.ColjectiV,e Bargaining:charges of, dismissed.Remedial Orders:reinstatement and back pay awarded.Mr. Will Maslow,for the Board.Mr. James D..CooneyandMr. Paul 'Ware,of Chicago, Ill., for therespondent._Mr. Meyer Stern,,of New York City, for the Union.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE'Upon amended charges .drily filed by United Packinghouse Workersof America, Local 'No. 49, C. I. 0., herein called the Union, the Na-tional Labor Relations Board, herein called the Board,'by the RegionalDirector for -the Second Region (New York City), issued its com-plaint, dated October 23, 1939, against 'Wilson & Co., Inc., Chicago,Illinois, herein called the, respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of 'Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Concerning the unfair labor practices' the complaint, as amendedat the hearing, alleged in substance, that on or about December 10,1938, and at all times thereafter the respondent refused to bargainwith the Union as the certified representative of its employees at eachof its seven New York metropolitan branches; that the respondent's30 N. L. R. B., No. 51.314 - =WILSON& "COMPANY, INC-315refusal'to bargain caused a strike of its employees at each ofits seven'branchesand at all. times thereafter except as indicated below, the respondenthas discriminatorily refused upon application to reinstate 15 namedstriking employees 2 because of their union activity and participationin the, strike; and that by the foregoing acts and by other acts therespondent has interfered with, restrained, and coerced its, employeesin ,the exercise, of the rights guaranteed by Section 7 of the Act.4Copies of the complaint and accompanying notice of hearing wereduly served upon the respondent and the Union.On November, 15,'1939, the respondent filed its. answer to the complaint' denying, the ma-terial allegations of the complaint.Pursuant to notice, a hearing was' held from November 27 to De-cember 5, 1939, at New York City, before Madison Hill, the TrialExaminerduly designated by the Board.The Board and the re=:spondent were represented by counsel and the Union by a repre-sentative;allparticipated in the hearing.Full opportunity to beheard,to examineand cross-examine witnesses,,,and to introduce evi-dence bearing upon the issues was afforded all parties.During thecourse ofthe hearing the respondent filed a written motion to quashthree subpenasduces tecubnissued by the Board against the respond-ent and its officials requiring the production of certain correspondenceand records.The Trial Examiner denied these motions. This rulingis, hereby reversed and the subpenas are hereby quashed.3Duringthe course of the hearing the Trial Examiner made otherrulingsupon,motions and objections to the admission of evidence.At thecloseof the hearing the Trial, Examiner denied a motion, by the re-spondent to dismiss, the complaint and granted a motion bycounsel forthe Board to conform the pleadings to the proof.The Board hasreviewed all the rulings of the Trial Examiner and finds that noprejudicialerrorswere committed.The rulings, are herebyaffirmed,with the exception of the ruling concerning the subpenas hereinabovediscussed.IThe complaint erroneously alleged December 19, 1939, as the date on which the striketerminated2 Pursuant to notice, the complaint was amendedat the hearing,upon motion by counselfor the Board without objections by adding the namesof Albert Levine,Fred, Fisher, andSilvio Credidio,employees who bad been reinstatedby the respondentprior to the hearing.aThe subpenasduces tecumrequired the production of records and correspondence relat-ing to eight matters.The respondent voluntarily complied with all termsof thesubpenasexcept the one requiring the production of correspondence and communications betweenC S. Briggs,New York district manager of the respondent,and MauryHopkins, ands the"IndustrialRelationsDepartment"of the respondent between October 28, 1937, to date.Thereafter,counsel for the Board elected to proceed with the hearing pending ruling by theBoard on,the respondent's refusal to satisfy completely the requirements, of the subpenas.We do not deem complete compliance with the subpenas necessary to a disposition of theIssues, which, accordingly,will be decided on the record as made. S16DECISIONS OF-NATIONAL, LABOR'RELATIONS BOARD1 -On -April 20, 1940, the Trial Examiner -filed' his Intermediate: Re-port, ,copies of which were served'upon'all the, parties, wherein.:hefound that the respondent had not engaged in and was not engaging,in unfair labor practices affecting commerce within the meaning.ofHe recommended that the complaintExceptions to the Intermediate Report were thereafter,filed and oral argument requested by the Union.The respondentfiled a brief in reply to the Union's exceptions and in support of theIntermediate Report.,1Pursuant to notice, a hearing was scheduled to be held before theBoard on August 27, 1940, at Washington, D. C:, for the purpose,oforal argument.Prior to the date set for argument the Union andthe respondent notified the Board, that they did not intend to appearat the hearing for oral argument and the Board cancelled, the hearing.The Board has considered, the exceptions to the Intermediate Reportand the brief filed by the respondent and, in so far as the exceptionsare, inconsistent with the findings, conclusions, and order set.forthbelow, finds them to be without merit.Upontheentire record in the-case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWilson & Co., Inc., a Delaware corporation with its principal- officeat Chicago, Illinois, is chiefly engaged in purchasing and slaughteringlivestock and in the processing, sale, and distribution of meat andmeat' products.The respondent operates nine packing plants' in'-asmany States.During 1939 the respondent purchased livestock valued.at'; approximately' $127,000,000, which was slaughtered and packedat its' nine packing' plants. -Approximately 85 per cent of the live=stock slaughtered annually at these plants is purchased in cities wherethe said plants are located, and the remaining 15 per cent is pur-chased outside the States in which the plants are located.During thesame period the respondent sold meat and meat products, slaughteredand processed at it's packing'plants, valued at approximately $250,-000,000.The respondent's products are distributed by branch houses-located throughout the United States.' .This case involves seven such branch houses owned and operatedby the respondent in the metropolitan district of New York City 4During 1939 these seven branch houses received from the respondent's,packing houses approximately 95,000,000 pounds of meat and meatproducts, all of which originated outside the 'State of New York:These branches are commonly referred to as Empire ; Fort Greene : Harlem ;Jamaica.Mineola ; North Sixth ; and Westchester. WILSON- & `COMPANY,'-INC.`317',During the same' period" the branch 'houses sold' 95,000,000 pounds -of'meat and meat produc`ts^'to`loc'al detail butchers and jobbers, 'none;of'which i^as' shipp'ed' outside the "State of Ne`v York''f.-..Sid....II.THEIiABOR ORGANIZATION INVOLVEDUnited Packinghouse Workers ofAmerica, Local No. 49,5 is a labororganization affiliated with-the Congress of Industrial Organizations.It- admits to membership employees of the respondent at its, branch,houses.III, `THE. 'UNFAIR,LABOR' PRACTICES.'A.Background;` .relation's between the respondent and the 'Unionprior to alleged re fus'al to bargainThe Unions commenced to organize the respondent's employees atsits, seven branches 'iil the metropolitan area of New York City latein September or in the early part of October 1937. Shortly=there-after, the respondent informed the Buggers at the' Fort Greene branchthat due:to slack busin ess it was= necessary to reduce' the force, andasked them whether they wanted the reduction effected by'laying Off'one l ugger'-for the entire period or by, rotating the lay-offs 'so that'eaclh lugger- would oily be ,off 'for a "week ,it a `time.The luggersstated that they- would tr-y the rotation plan.On Friday, October 8,the manager of the ' Fort 'G"re'ene ,brth ch told a lugger named Levinehaving `decided to- oppose all lion-offs, informed the manager that none.of them would work 'if any'lay-off practice was put in effect.On the'followingMonday, October 11, the' huggers reported at the branch,but refused `to work unless" Levine was reinstated. 'Levine' was notreinstated and the Buggers did not work that day.That afternoonthey joined the Union.. Shortly thereafter on the same- day repre-sentatives of the Union met with C. S. Briggs, the respondent's dis-trictmanager in charge 'of all seven branches, and the 'strike was set-tled.'The respondent "agreed to pdy' the'strikers for the one day,they failed to work, to discontinue the lay-offs, and to work all lug-gers full 'time, but Levine was to -remain off for the balance of "theweek.In November -1937 the 'Union presentedtothe respondent a pro-posedbargaining contract for six of its metropolitan branch houses,'Theorganization wasformerly known,as UnitedMeat workersLoea1 Industrial UnionNo '635; affiliated with 'tfie' Packinghouse workers Organization.' On January27, 1039,at the instance of the parent bod9, the name of `the organization was changed to read as-above stated.° See footnote 5,supra.,7 One of the`respondent's branches was not included for reasons which the record: doesnot disclose. 318DECISIONS OF, NATIONAL LABOR-RELATIONS BOARDwhich, provided, among other things,, for, a. closed shop,. seniority .ar-rangement, wage increase, arbitration, of grievances, 40-hour week and8-hour day.Union representatives met and discussed in detail theterms of this contract with Briggs and Maury. Hopkins, industrialrelations manager for the respondent.The respondent's representa-tive stated that a closed shop was against -the respondent's policy,that a wage increase could not be granted, and that practically allof the- other terms were objectionable for specified reasons.As aresult no accord was reached.Briggs investigated the Union's claim,made at this conference, that certain wage inequalities existed andthereafter put into effect `a number of individualincreases."In January 1938 the Union presented to Briggs for considerationanother contract, similar to the one mentioned above.Represent-atives of the Union again met with Briggs and discussed this con-tract.The parties maintained the same relative position which theyhad previously taken on the controversial terms of the contract andno accord was reached.In January or the first,part of February 1938 Hall, manager oftheMineola branch, acting-upon instructions from Briggs, dis-charged a chauffeur named Piscitelli at that branch.Hoffman, aunion representative, called on Hall and requested that Piscitelli bereinstated, claiming that he had been unjustifiably discharged.Hallexplained that Piscitelli had had three' accidents, and that becauseof his accident record it was against the respondent's safety policyto continue him in service.On February 3, 1938, all the chauffeursat the Mineola branch went out on a strike called by the Union tosecure the reinstatement of Piscitelli.Thereafter, on the same day,at a meeting between representatives of the Union and Briggs. andHopkins the strike was settled.The respondent refused to reinstatePiscitelli but agreed to restore the strikers to their positions and todisplace the new chauffeurs who had been hired the day of thestrike.On about October 22, 1938, representatives of the Union -met withBriggs and discussed the Union's requests, previously presented tothe respondent, for certain changes in hours and working conditionsat all its branches to conform with the Wage-Hour Law which was.tobecome effective oh October 24, 1938.The Union also requested thatthe respondent establish, for all branches an 8-hour day from 6'a.- in.to 3 p. in., and allow time and 'a half, for, overtime.Briggs statedthat the respondent would comply with the Wage-Hour Law andestablish a 44-hour week but refused td agree to an.8-hour workdayand informed, the union. representative that the respondent would9 Therecordshows that the Unionwas notifiedof these raises before theywere madeeffective. WILSON & COMPANY, INC.319change'the opening and closing time in accordance' with the Union'srequest at all metropolitan branches except Fort Greene. -On about Oc-tober 24 the respondent in conjunction with other packing firms in the,New York City area changed the opening hour from 5 to 6: 30 a. m.at all branches except Fort Greene. The respondent insisted upon the5 a.,m. opening hour at this latter branch because of the nature of therailroad, siding facilities, but the Union refused to make this ex-ception.Beginning on October 24, 1938, and continuing for several.months thereafter, the Fort Greene employees started work at that'branch at 6 a. m.9On or about November 12, 1938, a lugger at the Fort Greene branchnamed Vander Werve was discharged allegedly for drunkenness.Shortly thereafter, Stern, business manager for the Union, and otherunion representatives met with Briggs and requested that VanderWerve be reinstated and given another chance.Briggs refused to,reemploy Vander Werve explaining that the latter had been warned.and reprimanded on several prior occasions.Pursuant to a vote,taken among the Fort Greene luggers at a meeting with union rep-resentatives, the huggers went out on strike on November 14, 1938,in order to secure Vander Werve's reinstatement.After several daysthe strike was settled.19B. The alleged refusal to bargain1.The certificationsOn' November 4, 1938, the Board issued a Decision 11 -wherein itfound, among other things, that the processing and operative em-ployees at each of the respondent's seven metropolitan branches,including chauffeur luggers, scalers, shipping clerks, cutters, egghandlers, sausage workers, and ham workers, but excluding super-visory employees, clerical employees, salesmen, and schoctim, consti-tuted separate and distinct units' appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (c) 'of theAct. 'The Board therein certified the Union, then known as UnitedMeat WTorkers Local No. 635, as the exclusive bargaining representa-tive of all such employees at six of the respondent's branches .52On December 15, 1938, after an election, the Board certified thisSubsequently the Union permitted their members to begin work at this branch at 5 a. in."At a conference on November16, 1938, betweenrepresentatives of the Union and therespondent the strike was settled.The respondent agreed to pay the strikers their wagesfor the last day of the strike providedtheyreturnedto ivork thenext day ; Vander Wervewas not reinstated but was replaced by a mansent by the Union.n Matter ofWilson tt Co.,Inc.andUnited Meat Workers Local Industrial Union No Gat.affiliated with the Committeefor Industrial organization,9 N. L. R. B. 650.'Fort Greene,North Sixth,Jamaica,-Empire,Harlem,and Westchester. 320;DECISIONS OF - NATIONAL LABOR RELATIONS BOARDlabor organization-as ,the exclusive bargaining representative of em-ployees within the.above-mentioned classifications at the respondent'sMineola branch .132.The alleged refusal to bargainOn November' 15, 1938, the Union sent the respondent and fiveother' packing firms doing business in the New York Cityarea' '14-copies 'of a proposed exclusive bar(raining contract, substantiallysimilar to the-one p'rerented'to the respondent in November 1937,and requested, a conference with the respondent.After otlieTort'Greene strike was settled at the November 16 conference, mentionedabove; ;and' before that'conference'adjourned, James D. Cooney; vice-president of `the' respondent,' requested the , union representatives toremain' in order to discuss the ' proposed' contract which the respondent lied received from the Union that same morning.Although theunion representatives hid another conference scheduled for that'afteirnoon'they remained-and a discussion of the contract ensued.`While substantially all 11 clauses of this contract were conside_ redduring the meeting, the'discussion centered principally around-theclosetl=shop' and' wage--increase provisions.Cooney, the spokesmanfor the respondent, stated definitely that it was against the policy-of the respondent to sign a closed-shop agreement for reasons whichhe specified.Concerning the wage increases, Cooney stated that therespondent was paying the going wage -rate in accordance with itspolicy, that it had previously granted the Union several wage in-creases, and that'at the present'it could not afford to give additionalincreases.Cooney then, discussed ^ in some detail the financial con-'-dition:of the respondent.The respondent's ,position on, the other features of the proposedcontract-may be summarized, as follows : The respondent- stated thatthe, sentence embodying exclusive recognition of the Union was ac-,-ceptable.The, clause requiring arbitration of,grievances upon whichthe parties could not reach an 'agreement was rejected:The respond-ent deemed this clause unnecessary, claiming that the parties should.be able to- adjust' their grievances among themselves 15The hours-of-work clause, providing for division of work, 40-hour week, 8-hourday, a:nd- 6 a., in. opening, was rejected except to the extent that the,respondent agreed to 6 a. m. opening at all branches except FortGreene.The respondent rejected the' seniority clause goverliing p'rp'-1310 N L_R B. 675.'14These firms' are referred to In the record as Armour&Company,'Swift&Company,Cudahy. Morrell, and Rath.`1a In this connection Cooney expressed disapproval of the Union's resort-,past to settle grievan-tes and stated"that in case of,ano(her strike, [the, respondent] wouldbe less inclined to take the men [strikers]back." WILSON & COMPANY, INC.321`rhotions-andlay-offs:'The respondent stated that length of; servicewould' control in lay-offs when all other factors, were equal., - The,saiiithtion and, health, clause was acceptable to the respondent.;The,vacation, clause, which .enlarged the respondent's existing,-practice,;was unacceptable for economic reasons.All holidays set forth, in,the contract-except Armistice Day were acceptable.As to the privi-lege clause which contained three paragraphs, the, respondent .stated'that the first paragraph relating to existing privileges was acceptable,,but= rejected the,-other two concerning group insurance and transfer,'of employees.No comment was made on the suggestion that the,contract remain in effect for a 1-year'period.,- :As:'the- discussion on the contract, which had lasted approxi-mately an Hour,- concluded, Cooney suggested that Briggs refer the;contract as ti matter of courtesy to his superior, J., A. Hamilton,,at'tlie'"resp`ondent's Chicago office for,his opinion.This-Briggs did.Stern' requested an answer by December 7 and stated that -lie wasafraid that; there would be trouble unless the parties reached an,understanding on some of the terms of the contract, but that if asmall wage increase-was granted, and a few other points in the contract including an adjustment of hours could be agreed, upon, he-was sure that a strike could be avoided.The conference adjournedpending' receipt of a reply from the respondent's Chicago office con-cerning the contract.'Thereafter Stern communicated with Briggs on several occasions-prior to December 1, and was informed by Briggs that an answerfrom Chicago had'not been received. ' Pursuant to a decision by its;executive 'committee, the Union sent a letter to the respondent'sChicago office, dated' November 25, 1938, stating that it desired a,conference without further delay to discuss the contract previously,presented and that it "would be compelled to take action on December10, 1938".On or about November 25 Stern informed Briggs thatmatiy-of the'it embers of the Union desired to strike before Thanksgiving,"' but that he had prevailed upon them not to strike then inorder'to give the respondent's Chicago office an opportunity.to replyconcerning the contract.Pursuant to a suggestion made by' Brigg,3-at about the same time, Stern informed Briggs in a letter datedDeeember 5 of certain wage inequalities existing at the Alineola-bra'nch and requested an early- conference with, Briggs to discussthat-condition.Briggs failed to acknowledge that letter."?'^ In discussing strike plans at meetings,members of the Union considered, among otherthings,}that the respondent-always received large shipments of t:.rkeys before Thanks-giving andChristmas for this holidaybusiness17At a conference on. February 16, 1939, discussedinfra,certain matters affecting theMineola branch'were considered. -'' 322DECISIONS OFD NATIONAL LABOR -RELATIONS BOARD`On or about December 1, 1938, Briggs received-',a letters :dated'November 29, 1938, from Hopkins,"' the respondent's industrial ,re-,lations, manager at 'Chicago, concerning the proposed contract 19 ' Insummary, Hopkins' letter to Briggs set forth-the respondent's 'posi-tion on the 11 clauses of the proposed contract as follows :_-Article I provided for exclusive recognition and a -closed -shop.The letter stated that there was no question concerning recognition;that for over a year the respondent-had negotiated with the Union ;that it was "beside the point to sign any agreement on recognition';"'Article II provided for the adjustment of grievances and the estab-lishment of arbitration procedure.The letter stated` that the re-spondent'spresentmethod of handling grievances was 'more'satisfactory than the proposed procedure.Article III provided that discharged employees could invoke thearbitration procedure set forth in Clause II.The letter stated that,the "management must reserve to itself the matter of selection ofemploye should be discharged. 'We can not agree to anything whichwould impair this right of management."Article IV provided for a-40-hour week and an 8-hour work, daystarting at 6 -a. in.The 'letter stated that,the 40 'hou'r -week wouldrender the respondent "non-competitive" and failed to provide the"flexibility" necessary to'handie perishable products.Article V established a policy of seniority for promotions and lay-offs.The letter stated that this ,policy would not fit -the respondent'soperations and that promotions are made upon the basis of respond--ent's discretion and judgment, length of service being only gone of theconsiderations.A'rtic'le -VI required the respondent to maintain conditions of healthand safety in -accordance with laws of the State of New 'York. - Theletter stated that this clause was unnecessary since the respondentalways 'attempted to maintain 'those conditions.Article VII set forth a vacation policy.respondent's vacation policy was determined from year to year andthat it could not commit itself at the time on the policy -for the nextyear.Article VIII 'set forth a definite schedule of rates of pay according;to work classifications. 'The letter stated that due to economic, rea-sons the respondent was unable to put in effect ,a general wage in-'-AlthoughBriggs had sent theproposed contracttoHamilton,the reply theretowas from Hopkins.-19Briggs did not inform Stern of the receipt'of this letter until December 19, as Jlerean-after discussed. -323crease; that the present wages were excessive, and that if there werenegotiations on this subject it would be necessary for-the-respondentto ask that the present wages be, reduced.Article IX ;set forth certain. holidays ' on which the employeeswould not be required to work and for which there would be nodeduction of pay.The letter stated that this provision was "besidethe point" since the respondent already observed the practice, exceptas to Armistice Day.Article,X provided (1) that all other conditions and privilegesnot mentioned in the agreement should not be changed to the detri-ment of the employees; (2) that respondent maintain group' lifeinsurance for the employees; and (3) that certain rights of trans-ferred employees should be protected.The letter stated that partsArticle XI was the termination clause.The letter stated that sincethe respondent could not sign the agreement it was not necessaryto discuss this clause.On December 9 Cooney asked Briggs in a telephone conversationwhether he had communicated with Stern.Briggs replied that hehad not and Cooney instructed him to communicate with Stern im-mediately.Briggs unsuccessfully attempted to communicate withStein that day.However, on the morning of the next day, December10,Briggs spoke to Stern on the telephone and informed him ofthe receipt of the letter from Chicago and requested Stern to cometo his office.Immediately thereafter, Stern met Briggs in the latter'soffice.Briggs' assistant, Pratt, was also present.At this conferenceBriggs and Stern discussed separately each paragraph of the Union'sproposed contract which had been submitted on November 16?°At this meeting, however, the parties failed to reach an accord onthe contract as a whole and neither requested nor offered counter-proposals on those clauses upon which there was no substantial agree-ment.The final position of the respondent, as stated by Briggs toStein, concerning the 11 clauses in the proposed contract is epito-mized in a memorandum drafted by Stern from notes taken duringthe conference.21The memorandum reads in parts as follows : "(I)-The Union stands recognized as sole collective bargaining agent.(2)The closed shop is refused. (3) Grievances will be taken upwith Mr. Briggs. (4) The same hours will prevail. (5) Senioritywill be observed in lay-offs and rehiring but not on promotions. (6)Our request for sanitation is accepted. (7) That the Company willgive notice to the Union of intended firing of an employee, whenever° Briggs used the letter of November 29 from the respondent's Chicago office as the basisfor his discussion with Stern.. 21 Stern drafted this memorandum from his notes immediately upon his return to hisoffice after the conference.440135-42-vol. 30-22 324'DECISIONS OF: NATIONAL -LABORRELATIONS BOARDpossible, but'maintains,that the companyshall'be solejudge of the)propercause;::, (8)'.Vacations will ,begra;itedlas -long.as,business .permits.(9)All legal holidays.-will-be paid for without work._ :(10)A11 present - privileges will .continue.(11);The -present -wage scaleswill,continue."Stern testified that he believed that Briggs stated at this meeting,that it was, against the policy of the respondent to sign contractswith unions.Briggs denied making this statement on that or any,other' occasion, admitting, however,, that he'caid,that it was againstthe policy of the respondent to sign closed-shop contracts.On the:whole record we are satisfied and find;:that Briggs did not, iiiakeithe statement attributed toby Stern.22Stern.further testified.that, Briggs stated that lie'had no, authority to' deviate, from :the.respondent's position concerning, the contract` as -set forth in the.letter from Hopki s.23 .,,At the -hearing Briggs denied making.-thisstatement.We do-not resolve the conflict because assumingar'guendo'that the statement was made, and that the limitation on the scope,ofBriggs' authority, reflected in, the alleged' statement in factexisted '24we do not regard it in any material degree determinativeof the issue,sincewe are satisfied and find that Briggs had sufficient'authority to represent the respondent in collective bargaining.25As this conference concluded, Stern stated that he did not think-that the men would, be satisfied, that he was "sorry that [the re-spondeiit and the Union] could not get. together to negotiate and ,inthis way avoid a strike," and that he would "report the results ofthe-conference to the Union." -''Later in that day, December 10, a special meeting of the Union,.which had -been scheduled a week before, was held- to receive and act-upon reports concerning the bargaining negotiations between theUnion and the packing firms including the respondent. _ Stern ^ ad-.dressed :the- meeting and stated in part :-'The managements [respondent and other packing firms] have-refused- to negotiate.They have refused to consider the 40, hour`week or the 8 hour day. They have refused to consider wage22 Stern'R testimony on direct examination regarding this alleged statement by Briggswas not positiie and convincing;while Briggs'unequ!Nocal'denial was corroborated at'thehearing'by'P1att,who wns the only other person present.1121 Stern failed to mention either of these alleged statements either in his memorandumconcerning the conference,or in his speech at a union meeting held on the same day, asdiscussed-more fully below.--24 At the hearingBriggs testified that he was authorized by the respondent to execute'a binding agreementwith the Unionupon such terms as he would agree upon provided thatItdid not Include%a closed-shop provision.The Trial Examiner'found that Briggs hadauthority to negotiate a contract with the UnionWe are not persuaded that-the scopeof Briggs'actual authority was as broad as he testified,it necessary to decide the precise extent of his authority...L° It may be noted that Stern-stated at'the hearing that he was not authorized to bind theUnion on any changes in the proposed contract without specific authorization by the Union.-) `-_.WILSON& COMPANY; INC.325"increase, and, in fact, they have refused all the demands, withouteven so,much as.negotiations on these points.,After-'some'discussion-, and"iupoh the recommendation of Hermangeneral strike at the seven branch houses of the respondent and theplants of five other large packers.26On December 12, 1938; thestrike ' became effective at the respondent's seven metropolitanbranches as well as the plants of the other five-packers.After the strike had been in progress for several days, representa-tives-of the Union"ants the respondent met on December-17 with JohnConnor, Conciliator for the United States Departlielit of 'Labor; to.discuss a.settlement.At this conference 'the respondent, agreed. in.settlement of the strike to reinstate all strikers whose jobs had notbeefs filled" during the strike and to give employment to those re-maining as soon as they' were needed, refusing, however, to dischargemen-hired during the strike or to grant any wage increase.Thereafter, on'the same day the members of the Union voted at ameeting to'end the strike hnd return to work.her 19 the strikers reported for work at the respective -branch housesof-the respondent and all but 15, whose cases are discussed in SectionC infrawere given employment.'On- several occasions thereafter in December 1938 and January1939, Stern requested "the respondent to reinstate these employees.The 'respondent' denied the requests.On February' 16; 1939,' StcCn,;Hoffman, and three Mineola employees, Gulotta, Remski, and Delisky,,who were not reinstated after the strike, met with Briggs at his office,,and requested that the-Mineola strikers be reinstated," Briggs stated.that there was no work then available for those employees but that ifjobs which-they could fill "subsequently opened the' iespoiident would-notify the.men.,.."There is a conflict in the evidence "as to whether or not the Uliion'sought to renew negotiations, for a contract 21 at this -conference:.Sterntestified that he sought an agreement28onrecognition '29 a'20 See footnote114, supra..2` There is no claim that a separate-proposed contract was ever submitted by the Union'to cover only the Mineola Branch.-25 Stern's testimony is not clear as to whether the Union wasiseelang to bargain at thisconference only for the Mineola Branch or for all the branchesHowever, in view of our,conclusions,hereinafter stated, we regard the resolution of that ambiguity as unnecessary.,-Stern testified that Briggs said that the Union was certified and that was sufficientrecognition and that lie then asked-whether the respondent would,give the Union recog-nition "in a letter in writing" and that Briggs answered, "No it is ,not necessary "Ashereinafter stated -Briggs testified that the reinstatement of; the Mineola strikers was the'only subject di cussed at this conferenceThe Union committee members, other thanStern, who testified concerning the conference made no reference to this particular colloquy,as related by Stern.We do not deem it necessary to decide, w'hether- or, not this colloquyoccurred, as Stern testified, since if it did we construe the request to have been made inconjunction with the Union's other proposals and not as a proposal for an agreement onrecognition solely to the exclusion of the other terms of agreement sought by the Union. 326DECISIONS OF 'NATIONAL LABOR -RELATIONS BOARDclosed shop,arbitration,wages and hours, and other working con-ditions and that Briggs rejected these proposal S.30On the 'other]land, Briggs testified that to the best of his recollection this conferencewas wholly concerned with the Union's request for the reinstatementof the Mineola strikers who had not been returned to work and thatother subjects were not discussed.Whilewe find that the February16, 1939, conference was devoted principally to the issue of thereinstatement of the strikers,we further find that in the course ofthe conference the Union did ask for recognition,a closed shop,wage increases and hour adjustments 31 and that these requests wererefused without discussion on the ground that an impasse had beenreached on those matters in prior conferences 32 and that furtherdiscussion would be fruitless.33Stern further testified that as the conference concluded he askedwhether Briggs would sign a contract with the Union covering suchterms as the parties might agree upon and that Briggs replied thathe would not sign a contract.Briggs denied that the question wasasked and that he made the answer to which Stern- testified.Thetestimony of the other persons present is conflicting in some respectsand otherwise inconclusive.'Upon the whole record we are satis-fied and find that Briggs did not make this alleged statement.On July 28, 1939, Briggs met with representatives of the Union anddiscussed separately the provisions of another contract proposed bythe union covering the respondent'smetropolitan branches.Thiscontract was substantially similar to the previous contracts submittedexcept that it provided for a preferential shop instead of a closed shopand for a schedule of minimum wages rather than wage increases.80 At the hearingSterntestified that Briggs refused wage increases for the MineolaBranch on the ground that it is located outside of New York City in a small town whereliving costs are lowIn reply to the request for a 44-hour week and 8-hour day, Briggsstated the respondent would "live up to the [wage and Hour] law" The arbitration re-quest was rejected without comment.Concerning the request for recognition and a closedshop, Briggs stated that "we [the Union] were certified, and that was sufficient recog-nition " -31 Stern was corroborated substantially in this phase of his testimony by Delisky, Gulotta,and Remski, union committeemen who were also present at the conference.'..32 All the union witnesses who were present at the conference agreed in their testimonythat Briggs was abrupt at this conference and he admitted that he was "provoked" sincethe union committee had appeared at his office without prior arrangementRemsla, oneof the union committeemen, testified with respect to Briggs' position at this conferencethat "Every question that was asked of Mr. Briggs, he said, 'we went over that before.We could not agree on it, so' [Briggs] said, 'why go over that again , "'There is no showing that between the December 10, 1938, and February 10, 1939,conferences either party had either requested or offered counterproposals.34 Gulotta testified that Briggs stated that he would not sign any contract with the Unionunless he was first authorized by the respondent's Chicago officeDelisky testified thatBriggs stated that "he had no authority to aree to anything and it was against the policyto sign any kind of contract."On direct examination Remski corroborated the above-stated testimony of Delisky, but when questioned on cross-examination Remski admittedthat he did not remember whether Briggs had made either of the two statements attributedto him by Delisky r--327The. respondent's position on the several clauses; of .this contract maybe summarized as follows:,The respondent agreed to the recognition' clause provided it in-exclusive representative.Briggs also agreed to continue the respond--ent's present policy to grant legal holidays and a week's vacation withpay. . There was no comment on the sanitation clause which ap-parently was not objectionable or to the request for the establishmentof a 44-hour week which presumably was then in effect.The pref-erential shop, arbitration, 8-hour work day, wage classification, andseniority, provisions were rejected.However, Briggs stated that therespondent would agree to give equal consideration to union mem-bers who applied for vacancies and to give due consideration tolength of service in regard to lay-offs and promotions.He furtherstated that the method of presenting grievances as set forth in thecontract was agreeable.On, August 11, 1939, Stern submitted another contract to Briggs.This contract modified some of the union proposals, and containedclauses upon which there had been an accord as well as certain clauseswhich the respondent had previously rejected.The contract wasagain discussed in detail but the parties failed to agree to anythingmore 'substantial than had been agreed upon at the previous con-ferences.No further conferences have since been held concerningthe negotiation of a contract.The course of the negotiations between the respondent and the,Union over a protracted period, as recorded above, presents a border-line case on the issue of whether or not the respondent has bargained.collectively in good faith with the Union.The record. shows thatthe respondent met with the Union upon request and dealt with it,asthe exclusive representative of its employees at the variousbranches.However, both the Board and the courts have repeatedlyheld that such conduct alone is not sufficient to satisfy the employer'sduty-under the Act, which requires that upon request he recognizeexpressly and negotiate with the statutory representative of hisemployees in good faith looking toward the consummation of a col-lective bargaining agreement.35Whether the respondent met itsstatutory obligation, as thus defined, is the essential inquiry here.In the conferences between the parties the terms of the various con-tracts proposed by the Union between November 1937 and December10, 1938, 'the date of the first alleged refusal to bargain, were fully85Matter of Highland Park Manufacturing Co.andTextileWorkers Organizing Com-mittee,12'N. L. R, . B. 1238, and cases cited therein, enf'dNational Labor Relations Board v.Highland Park Manufacturing Co.110 F. (2d) 632 (C: C. A. 4). 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD'discussed 'but,-no binding, agreement ever 'eventuated.sgHopkins'letter of November 29, 1938, to Briggs stating the respondent's=po-'sition on the clauses in the proposed contract submitted by'the Unionon November 15, 1938, indicates that the explanation for this fact-lay in 'an unwillingiless on the respondent's part to make a bindingagreement on any terms, even those embodying -its current practice's'or- those "on which -there was no, substantial' disagreement- betweenthe parties. - However, that indication is negatived-by the fact thatat the final conference before the strike on December'10,1938, Briggs,that letter.37Further, 'the Union did not seek to conclude a contract'upon the limited terms on which the parties were in-,accord to theexclusion of the more substantial ones upon which there was no accord'Similarly,, in, the negotiations after the strike, while the 'respondentrefused any concessions on terms regarded as basic by the Union,we are satisfied that an accord was reached_ on other terms and that,the respondent did not refuse to embody such terms in a bindingagreement.The Union contends that the respondent refused to bargain col=lectively in good faith by withholding any form of written recog-nition of the Union, by purporting to bargain through Briggs 'whohad no authority to bind the respondent, and by other acts inconsist-`ent with collective bargaining in good faith. 'The record fails to showthat written recognition was a basic issue during the 'negotiations.The Union made no demand for written recognition except in con-junction with its several proposed contracts on which the partiesfailed otherwise to agree.The Union argues that the respondent de-liberately refrained throughout their' -dealings from even addressing,anywritten; communications to it by name.While the- respondentwrote only olie letter to the Union ,38 we cannot' say in the face ofthis ' record that this fact constituted a prohibited withholding ofrecognition or an indication of lack of 'good faith in its negotiationswith the Union.35We have found above -that Briggs had sufficient,authority'to negotiate with the Union, to'meet the ftiiniri-ial- require-ments of good faith ih that respect.Moreover, it is clear that Briggs'alleged lack of authority did not cause the impasse in negotiations.While Briggs' delay in notifying Stern of the receipt of the letter30 The record,is plain that'no accord was ever reached by the' parties on such contro-versial proposals,intera,la,,asthe closed shop, wage increases,arbitration,and seniority.a7 See reference to Stein's memorandum.supra."After ne,otiations had broken down the respondent addressed a letter-to the Union,dated October G, 1919Conferences were arran_ed and held usually pursuant to informal telephonic,commu-nications between the respondent and the Union;on some occasions the respondent electedto discuss substantive m fitters with the Union over the telephone.At no time did theUnion specifically request, as far as the record discloses,that written communications bedirected to it. WILSON--&. COMPANY, -INC.a'329tir,>of November-29; " 1938, fromthe respondent's Chicago,office is,indica- ';five of personal ;dereliction on- Briggs' part at this stage,'Jof lii's`dealing with the Ul ion,'we, are not persuaded that it *establishes' the,absence ofgood faith, especially 'since the fault was corrected' uponexpress instructionsfrom Briggs"superiors.While, as we have stated, the determination of theissueis not 'freefrom doubt, upon the entire record we find that the respondent l has,not refused tb bargain collectively with the Union within' the mean-ing-of Section 8 (5) of the Act.Accordingly, that allegation of the'complaint will be dismissed.C. The discriminatory refusalsto reinstate.The complaint, as- amended, alleges that on or about. December 10,1938, and at all times thereafter except as hereinafter indicated, therespondent refused and failed t'o reinstate to employment at itsrespective branches 15 named employees 4a who, participated, in thestrike of December 12, 1938, because of their membership in theUnion and their participation in this strike. It is further, allegedthat by suchr refusal to reemploy the respondent discriminated - inregard to hire and tenure of employment of the said individuals anddiscouraged membership in the Union in.violation of Section 8 (3) of,the, Act.During the strike between December,12 and December 17, 1938, therespondent hi'red' various new employees at -its seven metropolitanbranches.On Saturday, December 17, 1938, the, strikewas 'fermi-hated.As mentioned 'above, in settlement of the strike the respond-ent refused to discharge men hired during the,strike, but agreed withthe Union that all strikers would be reemployed as they, were neededand those of them who were not immediately, employed would 1?erecalled and reinstated when work became available.On or aboutDecember 19, -the strikers applied individually for work andall -ex-`cept the 15 strikers named in the complaint were reinstated. -Whenthese 15 strikers applied for work.they were told, by the :respectivebranch managers that their services were not then heeded because'the'rewas no work available or because their jobs had been filled clur-,ing the strike, - and-. were promised future employment when work'became available .41-William G. Hawrey,, the respondent's' managerat the Mineola branch, promised to "get in touch" with the strikerswho were not reinstated at his branch whenever work 'became'avai'l-,able.Briggs agreed to notify Stern when -the respondent could useany ofthese, 15 'st'rikers..'!James I3crnev,Anthony Delisl:y, Theortore-Edenfield, Anthony Gulotta,-Aenrv Iiolacz,Anthony Lopes, Walter Lang, Anthony Liiterelli. Stanley Remski, Chester'fichmidt, JohnA. Sparanese,John F.Viking, Albert Leylne, Fred Fisher, and Silvio Crodidio - '4'This does not applyto AnthonyDelisky whose case is discussed in detailinfra. 330DECISIONS OF' NATIONAL- LABOR RELATIONS BOARD_Between December 19 and the date of the hearing, the respondentfilled 12 positions at the metropolitan branch' houses with, persons whohad not previously- been in its employ.Despite its. December 17settlement agreement and subsequent promises to, recall these strikers,the respondent failed to offer to^ them any of the 12: positions; which,it,filled with new employees.Statements made to some of the 15 employees by Manager Hawreywhen they applied for reinstatement establish that they were notrecalled when vacancies occurred, as the respondent had promised,because of their union membership and participation in the, strike.42Thus, Sparanese testified that when Hawrey refused to give him workafter the strike, Hawrey "stated that"'You should have thought ofthat [work] - before you went out on strike."Kolacz testified that'when he applied for work after the strike Hawrey stated that his jobhad 'been filled by another man and further stated that "You doknow why you have lost your position-Those are the things I'warned you against sometime ago." 43- At the hearing, Hawrey deniedthat`he `told any of the strikers who applied for work that he shouldhave thought about his'job before going on strike.We do not creditthis denial and find that Hawrey made the statements attributed to- ,him. ,When C'redid'io was refused reinstatement after the strike, oneGundlicli,manager of the Westchester branch, stated that "he wasdisappointed at the initiative [Credidio had taken] during the strike."We' shall discuss separately the vacancies filled by the respondentat each branch after the strike.-Mineola Branch44Edenfield,, Remski, Schmidt, Lang, Gulotfa,Kolacz, rind Sparanese are the employees at this branch who wererefused reinstatement after the strike, and thereafter were not offeredthe positions which were later filled at this branch.45Edenfeld washired in September 1933 as a chauffeur. Prior to the strike heworked on the platform and was an extra chauffeur.He was, a shopsteward in the Union.Remski was hired in November 1935 as' achauffeur.During his employment he also worked as a lugger andprior to the strike he was an assistant shipping clerk.Schmidt washired in June 1937 and worked in the smoked meats departmentAt the November 16, 103S, conference, discussed above, when' it appeared that thestrikewas imminent the respondent's representatives warned the, Union that if a strikeensued the strikers would have difficulty in obtaining reinstatement.13Kolacz testified that on November 18, 1938, the day the election was conducted by theBoard at the Mineola Branch, Hawrey requested him, when he was Shop Chairman of theUnion, to use his influence among the employees to vote down the Union in the election,and that he refused the requestHawrey denied that he, made, this request of Kolacz andstated that several employees asked him for advice concerning, the 'election which he refusedto give.On the basis of this record-we do not credit Hawrey's denial and find that hemade the request which Kolacz attributed to him.'During fhe'strike the respondent hired' at' this branch 10 men classified' as chauffeur-luggers, of whom all' but one were working at the time 'of` the hearing.45This group' does not include Delislcy whose case is discussed' separatelyinfra - WILSON& iCOMP.ANY, INC.331wrapping hams.He has also worked as a lugger and chauffeur.Lang was employed, 'in August 1937 as a.scaler.He has also ,cutsmall stock and beef.. -Gulotta was hired. in January 1938 'as achauffeur.He 'has .alsoworked as a lugger.During the -strike hewas a :strike captain.'washer.He ?has also worked as 'a lugger.He was .chairman of theUnion',s membership,committee and in October 1938 was elected shopchairman.Sparanese was employed in November' 1938 as an eggclerk.After December 19, five vacancies occurred at the Mineola branchfor which ,the respondent hired F. Jenkinson and A. Asaro, classifiedas :sausage helpers, on May 1 and June '26, 1939, respectively; J.Catapano,, !classified as a lugger, on July 10, 1939; E. :S. ;Smalling,classified as ,egg helper, on July 20; and J. L. Ziano, classified as aporter, on September 11, 1939.Jenkinson and Asaro Were- inexperi-enced when they were hired to fill the sausage helper vacancies.Hawrey ,offered, various. explanations for hiringthese 5 men inpreference to the strikers'46 whom the respondent had agreed to recallas' vacancies occurred.Hawrey testified that the vacancies as sau-sage helpers filled .by Jenkinson and Asaro were not offered to thestrikers ;because 'he .did not 'believe that they would 'have been satis-fied to work for approximately $22.00 a week, the. wages those jobspaid., Similarly, she -testified that he did not think that "some ofthesemen" [the strikers] would be willing to work for $25.00 aweek,which was 'the amount paid Catapano.47This explanation, isunconvincing and we ,do not believe it.Four of the 7 strikers 411 werepaid approximately $22.00 or less a week prior to the strike.Mora-over, the respondent made no effort to ascertain whether or not anyof the -strikers would have worked at the. was which the jobs paid.Delisky is another employee at the Mineola branch whose workceased during the strike and who was thereafter refused reinstate-ment.Delisky was employed by the respondent at this branch asan -engineer from 1933 until December 14, 1938.Prior to the strike16Hawrey testified that Sparanese was a relatively new employee who had not,shownmuch aptitude in his work for'which Smalling was hired after the strike.However, weare not persuaded by thattestimony since Hawrey admitted that he had not advisedSparanese of his alleged inefficiency'before the strike or even after the strike when hepromised to give him,along with others, work when it was available.We find thatSparanese was not inefficient,and that even if, contrary to our finding, he was inefficientthat was not the reason for the respondent's failure to reinstate himAt the hearingHaevrey testified that lugging, the job for which Catapano was hired, is unskilled workd hich ,could be learned'in about a week and admittedthat .the'seven;strikers were qualifiedto do this work.It is apparent from Ziano's classification as a porter that he did unskilled work.47 Ilawrey,explained that Catapano was' hired instead, of these employees to fill 'thelugger vacancy because Catapano was a"likely looking chap"who appeared to "fit in".0 Kolacz, Sparanese,Schmidt, and Lang. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelisky and two other engineers, each' of whom, worked an '8=hourshift, attended the.boilers and operated the refrigeration: machinery.Although the strike called by the Union was effective on December-12,Delisky pursuant to instructions from the Union, continued there-after, to report to work at Mineola and operate the refrigerationplant. , On about the second day of. the' strike the,. respondent at=tempted to unload; a'truck load of butter at this 'branch and the'unioniepresentatives< informed, Hawrey, the branch manager,' that if thiswas done the engineers would also be called out on strike.Hawreycontinued, his efforts to unload the truck.Whereupon the ; unionrepresentatives instructed Delisky.who was on duty at the- time; toshut, off the machinery under his supervision- and go out on -strike.Before Delisky had completely carried out these-instructions, Hawrey,after, again consulting with union representatives, stated -that .thetruck: would not, be unloaded.Delisky then resumed his work andfinished the day.However, when Delisky, reported to work as -usualthe r nextE day,. December -14, Hawreyw said, "Well- ..' . I 'don't thinkI1'will need-you any more."::'. L,,,'-;,After ;tlie,termination of the strike; on December 19, when Deliskyasked -if he was to have-his job back,:Hawrey replied ii the negative;and stated that there was not to be a 'night shift.At .the February16,'1939,-conference between representatives of the Union and Briggs;described above," the Union' -reglie.stedDelisky's,reinstatement..Onthat} occasion Briggs 'said that Delisky had been punished enoughand, if, the' respondent 'put on another night engineer Delisky wouldbe, considered.At the 'tine of ithe hearing- Delisky had not beenoffered employment by the respondent.,-Since,Delisky's separation, the respondent has used only, the -twoengineerswho -worked with , Delisky. , before the strike, one ofwliom has considerably less seniority than Delisky, at the, Mineolabrallch.'19The 'two engineers have worked.12 hours a day instead ofhours as they had done priorito,the strike and have been paid timeand ;a lialf,for this extra time.At some time after February 1939another engineer worked for several days during an emergency AtMilieola.Deliskyas' not offered this,work.'Upon these facts we are of the opinion that Delisky ceased workon December '14, 1938, in `consequence of; and, in 'connection with, acurrent labor dispute at the respondent's branches and that whenDelisky applied for and' was, refused, reinstatement after the strikeon December 19, 1938, he was an employee within, the 'meaning ofSection 2 (3) of the Act.The respondent contends the Delisky wasdischarged for refusing to maintain the fire lin the boilers unless therespondent refrained'from-unloading"the truck during the strike.-"After Delisky's separation these two engineers refused at the request of the Union toJoin the strike. :,;"WII:SON &',COMPANY,INC.'333Aside'-'from the .fact' that the respondent's statement to'Delisky that;tionship :within the meanin'g of the Act,' -ve`do not believe on. thebasis of this record that the respondent intended to accomplish' thisresult::By his behavior on December 13, Delisky had indicated that'he; considered himself obligated'. to go on strike under' certain con-ditions.We view-the respondent's treatment of Delisky on the fol-lowing day.merely as recognition that Delisky would refuse'to workupon its terms but would join the strikers.We believe'that the re-spondent intended to and did place Delisky in the'status of the otherstrikers.5oJamaica Branch :51Litterelli 53 and Lopes are the two strikers who%were ,refused reinstatement at this branch.Litterelliwas hired in1933 and' worked as chauffer and a lugger. Lopes vas hired in 1932or 1933 and worked. as a lugger. -After December 19, two positions were filled by the respondent atthis'.branch.ber 27, 1938, and Holzheimer was hired as a, scaler on February 6,1939.:Westchester Branch:53Credidio, Fisher, and Berney are the strikerswho were not reinstated at this branch upon the termination of 'thestrike.'However, Credidio and Fisher were reinstated -in February`1939; 'before any new employees` were hired.We shall dismiss thecomplaint as to them.' Berney has worked for the respondent, exceptfor--several interhuptions, for the past 25 years.Prior to the strikehe was a cutter and assistant salesman for lambs and calves.At timeslie lias also worked as a lugger. ''-'After'Deceniber'l9, the respondent filled four positions with newemployees at this branch., J. T. Mason was hired as a sausagelilaker,'oliSeptember 5, 1939; A. Scalone and B. Epstein as sausagepackers ' on September 11; and R. F. Ratid as a -sausage packer onOctober 23, 1939. -Fort Greene: 54Viking and Levine are the strikers 'who wererefused reinstatement at this branch upon the termination- of-'the-'DO Under these circumstances acceptance of the respondent's contention,that it dischargedDeliskv on. December 14` would requite it finding of unfair.labor practice as of that clay.while the respondent was and^r no obh,ation to permit Delisky to work on terms otherthan its own,his refusal to work on the respondent's terms was a concomitant of-the strike.We think -it was a permissible unionactivity,no more "insubordination" than was thebehavior of the other strikers, andthat the Act protects it.CfMatterof American Menu,factvrinq ConcernandLocalNoR,OrganizedFurniturelvorhers7 N.L. R. B. 75.3ciDuring the stripe the respondent, hired one lugger who was stillemployed atthe timeof-the.hear,ing ,'Litte'relli applied for reinstatement prior to.the termination of the strike and on severaloccasions thereafter.° Duririglthe sty ike therespondent hired one lugger at this branch who was not employedat the,time of thehearing.,ci During the strike two luggers werehired at thisbranch-who were not employed-on thedate of the hearing. ,334-DECISIONS -OF -NATIONAL LABOR'- RELATIONS ' BOARDstrike.Viking was hired in November 1937 and workedas a lugger..Levine was first employed at'this branch in October1, 3.S'and workedas a lugger.On- April 19 or '20, 1939, the respondent-TeinstatidLevine.One vacancy was filled at this branch ;after.December 19,,-4939, and.prior ,to Levine''s 'reinstatement.F. T. Smith was hired on January24, 1939, as 'a cutter-lugger,.However, .sinceLevine was -reinstatedwithin .3 months .after Smith was hired,we arenot convinced that.the delay in his reinstatement was discriminatory and we-shall dis-miss the complaint as to him.We find that it was customary at the respondent's branches toshift and transfer employees from one,department.to anotherin order,tofacilitate operations, and that the work for which12 new menwere hired' -after the termiliation of the :strike could have been per-formed by the individuals listed on Appendix A.55To summarize, we find that the strike of December 12, 1938, Wasa labor dispute within the meaning of Section 2 (9) of the Act;that the work of those individuals listed 'on Appendix A ceased as aconsequence of, and in connection with, a current labor dispute; thatsaid individuals retained 'their status,as employees withinthe mean-ing of Section 2 (3) of the Act; that the strike was terminated onDecember 17, 10,38, upon-the respondent's agreement in part to con-tinue the strikers not immediately reinstated to their jobs in thestatus of employees with a preferential claim to reinstatement whenvacancies occurred ; 5s that as such employees they wereentitled toprotection against the unfair labor practices denounced by the Act; 51that only 3 of the 15 strikers were thereafter reinstated; and thatbetween the send of the strike and the date of the hearing the respond-ent hired at its branches 12 persons who had never previously beenin its employ ,to do work which,could have been performed by indi-viduals listed on Appendix A.We further find that after the strikethe respondent, contending that it had abolished Delisky's job, hadDelisky's work done by his two former fellow engineers,requiring55 Elawrey testified,"In a branch like ours--if we areshort in another department, wetransfer the men around It does not make any difference-One department might be alittle slow and we use [the employee]in the otherdepartments."s"-Their statuswas analogousto that of laid-off employees not presentlyworking for eco-nomic reasons.-Cf.Matterof North WhittierHeights Citrus AssociationandCitrus Pack-ingHouseWorkers Union,Local No. 21091,10 N. L. R B. 1269,enf'd,NorthWhittierHeights Citrus Ass'n v. National Labor Relations Board,109F. (2d) 76 (C C A. 9), cert.den , 310 U.S 632;Matterof Phelps Dodge Corporation,a corporationandInternationalUnion of Mine,Milland Smelter Workers, Local No.30, 19 N. L R B, No.60, enf d inpart,PhelpsDodge v. National Labor Relations Board,113 F. (2d) 202.17National Labor Relations Board v. Mackay Radiod TelegraphCompany,304 U S. 333,rev'g 92 F' (2d) 761(C C A 9)and enf'gMattcr of Mackay Radio d Telegraph CompanyandAmerican Radio Telegraphists'Association,San Francisco Local No3,1N. L. R. B.201.CfBlackDiamond Steamship Corporationv.N L. R. B.,94 F. (2d) 875 (C. C. A. 2),cert.denied304 U. S. 579,enf'gMatter of Black Diamond Steamship CorporationandMarine Engineers'Beneficial Association,Local No.33,3 N. L R. B. 84. WILSON &. COMPANY, INC'.335each of them to work-a.12-hour shift, and paying each' time andi a halffor 4''of those hours, and' refused to restore thestatus: quo;in,whichDelisky and the, others. worked & hours: each at straight time.The.respondent offered no explanation of its refusal to revert. to' normaloperations. in respect to its, engineers.We find that Delisky's. posi-'tion was. available at the time of his, application for reinstatement.Upon this, record we. are satisfied, and we find, that the respond-ent failed to recall the employees listed on Appendix A,' other thanDelisky, when vacancies occurred in order to penalize them' becauseof- their union membership and activities and refused to restoreDelisky, to his. job because of his union membership. and' activity.5e'We find that, the respondent discriminated' in regard to the hire.and, tenure of employment' of the employees, listed in Appendix A,discouraged membership in the Union, and thereby interfered with',restrained,, and coerced its, employees. in the. exercise of the: rights,guaranteed in, Section 7 of the Act.b ,IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON: COMMERCEThe activities of the respondent set forth- in Section Iii above,occurring in connection with the operations- of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States', andtend to lead' to labor disputes burdening and' obstructing commerceand, the free flow of commerce:THE' REMEDYHaving found that, the respondent has,'engagd- in unfair laborpractices we will order it. to, cease. and desist, therefromi and, to. takecertain affirmative: action. designed to effectuate, the policies, of theAct and to restore as nearly' as possible. the condition, which existed.prior to the commission of the. unfair labor practices.We have found that the, respondent has discriminated- in regardto the hire and tenure. of employment, of employees listed in. Appen--dix A. -We shall,, therefore, order the, respondent, to offer. to eachss in,hik' Intermediate Report the Trial'Examiner found,in substance,that since the,strike was not the result of aw unfair*labor practice the respondent was under.*no* duty todismiss persons hired during the strike in order to make jobs available,when. none other-wise existed;for the 15 employees named in the complaint.We agree with these findingsbut for the' reasons hereinabove discussed we- do, not concur im the-Trial,Examiner's furtherfinding that the respondent did not discriminate in regard to the hire and tenure.of. employ-ment of the employees listed inAppendix A.w Even if,,contrary,to, our finding above, these persons were,not employees of the respond-ent after the termination of the strike.on December 17, 1938, we find, that the respondentdiscriminated'against them as applicants for employment within the meaning of,Section.8,(3) of the Act.SheMatter of Waumbec Mills,Inc.andUnited Textile Workers of America,,15-N. L R B-412— enf'dNational Labor Relations-Board.v.Waumbec Mills,, Inc.,114F. (-2d)'-226(C. C. A. 1'). 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDof them at the respective branches reinstatement to his former.-or;to a' substantially equivalent position (or if 'no such position beavailable, then to any position for which he may be qualified, occupiedby any person hired after December 19, 1938),60 and to give each ofthem back pay. The offer of reinstatement shall be without prejudiceto their seniority and other rights and privileges.Such reinstate-.ment shall be effected at the Mineola, Jamaica, Westchester, and FortGreene branch houses, respectively, in the following manner :-All, or such number as may be necessary, of the persons hired at_each of the four branch houses mentioned in the preceding pars,graph, respectively, after December 19, 1938, the date the employeeslisted on Appendix A applied for reinstatement, shall be dismissed,if necessary,G1 to provide employment for those to be offered reinstatement.If, even after this is clone, there is not sufficient employment immediately available for all or any of the employeeslisted' in-Appendix A, all available positions shall be distributed Among suchemployees, without discrimination against any-employee because ofhis union affiliation or activities, following 'a system of seniority' orother procedure to such an extent as has heretofore been applied inthe conduct of the respondent's business.Those of the said-employees,set forth above, are reinstated not to their former or substantially.equivalent positions but to positions for which they may be qualified.,shall be placed upon a preferential list prepared in accordance withthe principles set forth in the previous sentence, and shall thereafterin accordance with such list, be reinstated to their former or to sub-stantially equivalent positions, as such employment becomes availableand before other persons are hired for such work.-Further, we shall order the respondent to make whole the employees'listed in-Appendix-A,against whom it' discriminated, in the manner'hereinafter provided.We have found that between December 19,-T938^ the date'the employees 'listed in Appendix A applied for rein-statement, and the date of the-hearing, the respondent discriminatorily'filled fewer 'vacancies at certain of its, branches than there were'em-'ployees available and qualified to fill such vacancies. It is impossibleon' the record to determine in those instances either which of theemployees listed 'in 'Appendix A" 'absent finlawful`,discrimination'e' The world formerly done by Delisl:y is now being performed by personswho were in therespon'dent's'employ before the strikewe have"found; however, 'that the respondent's,,refusal.to reinstateDelisky'wasdiscriminatory and''that,Delitiy's position was available atthe time'of his`application for reinstatement.,Our order requires the respondent to',rein-'state him to 'it;:..._ ..^i81'This does not apply to reinstated'strikers'but"applies to'persons hired for joba,which_the employees listed on Appendix A were qualified to fill.''' '`.. f . JI"I I WILSON & COMPANY, INC.'337;positions-or in: whit- order 'they would have been rreinstated.a= ' Ac-those circumstances.We shall order the respondent to make payment`that which he would have earned as wages during the period from,the date` on which; absent 'discriminati'on' against him, he would havebeen reinstated `had The respondent filled thevacancies;which oc-curred at each branch after December 19; 1038; with the employeeslisted in Appendix A in accordance with and following such systemof seniority or other procedure as had theretofore been applied inthe conduct of .the respondent's business,, to the date of the TrialExaminer's Intermediate -Report 13 and from the date of our order,to the offer of reinstatement or,placement upon.a-preferential list,'lesshis net earnings G4 during the period.-Upon the basis of the foregoing * findings of fact, and upon theentire recordin the case, the Boardmakesthe following:CONCLUSIONS OF LAW,1.United :Packinghouse: Worke'rs of America, Local N.49, affili-ated with the Congress of Industrial Orgaiiizations, formerly known'as United Meat 'Workers Local Industrial Union No. 635; is a labororganization within the"meaning of Section 2 (5) of the Act,2.By discriminatin' in' regard to the hire and tenure' of employ-inment, of the employees 'listed in Appendix A,' thereby discouragingmembership' in- .UnitedPackinghouse, Workers of 'America, ' Local-No. 49, the respondent has engaged in and is engaging in ulifair-labor= priictices'within theme thing of Section 8 (3) of the Act.3.By interfering with, restraining; ' and' coercing its'employees in'the exercise of the-rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfairlabor practices.within the lneaninb of Section 8 (1) of the Act. '02This does not apply to AnthonyDelisky who,as.we,have found, would have been rein-,stated to his position on December19, 1938,absent discrimination against him;Accord-ingly, Iris backpav shall runfi our December 19, 193Sc2 Since the Trial Examiner_recommended dismissal 'of the allecations of'discrimination,we shall not allow back pay to the employees listed on Appendix A for the peilod between,the issuance of the Intermediate ltepoit and our Decision and Order.SeeMatter of D. R.'Haffeifinyerand" Company,Inc.,andUnited Wallpaper Crafts of North,America,Local, No. 6,1'N. L. R. B:'7 00,`707.'04 By "net earnings"is''meant earnings less expenses,such as fortransportation, room,and board,incurredby anemployee in connectionwith obtaining work and working else-where than for the respondent,which wouldhot have beenincur red but for hisunlawful'discharge and the'consequent`necessity' of his seeking employment elsewhere.SeeMatter,of Crossett Lumber CompanyandUnited,Brotherhood of Carpenters,and Joiners ofAmer-,ica, Lumber and SawmillWorkersUnion, Local 2590,8 N. L. B. B. 440.Moniesreceived'for work performed upon Federal, State,county,municipal,or other work-relief'projectsshall be considered as earningsSeeRepublic Steel Corporation v National Labor_Rela--tions Board,decided by United'States Supreme Court, November 12,'19401'-' 338`DECISIONS OF NATIONAL, LABOR -RELATIONS BOARD4.The, aforesaid unfair labor practices are unfair labor practices.affecting commerce, within, the. meaning, of Section, 2 (6); and (7) of,the Act.,5.The respondent has not engaged in unfair labor- practices withinthe meaning, of Section 8 (5) of the Act.6:The, respondent has not discriminated against Silvio, Credidio,Fred' Fisher, and Albert Levine in regard to their, hire and tenure.of employment within, the meaning of Section 8, (t3) of the Act:ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct,, the National Labor Relations Board hereby orders that the,respondent,Wilson & Co., Inc., Chicago, Illinois, and its officers,'agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Packinghouse Workersof America, Local No. 49, or any other labor organization of its em-ployees;, by discriminating in regard to. hire or tenure of: employmentor any term, or condition of employment;,(b) In any,-other manner interfering, with,, restraining,. or, coercing,its employeees'in the,exercise:of the right to'self-organization;.to' form,join,, or assist. labor, organizations, to bargain collectively, throughrepresentatives, of their own, choosing, and to engage in, concerted.activities for the purposes, of "collective. bargaining,, as, guaranteed, irr.Section 7 of the, Act.2.Take the following affirmative action; which the, Board'. finds' will-effectuate the-policies of the Act :(a),Offer, to, the employees: listed> in Appendix A, immediate. andfull, reinstatement— without, prejudice to, their, seniority, and other-rights and privileges, in, the manner set forth in: the section; entitled,"Remedy" above, placing those employees for whom employment is-not immediately available and those who, although reinstated are.reinstated not to their former or substantially equivalent. positionsbut to` positions- for which they are' qualified upon a preferential list,in the.manner, set forthdin said section;.(b)'Make' whole each' of the employees' listed' in, Appendix. A,,respectively— for, any loss. of pay he, may have. suffered, by reason ofthe, respondent's discrimination against him as'to his hire and tenure,of employment. in the; manner set. forth in the: section' entitled' "Rem-edy,"; less'his net' earnings- during said period;,(c)Post. immediately in' conspicuous: places: at, each, of its, New'York metropolitan branches, and maintain for a, period`: of' at. least.sixty- (60) consecutive days from the date of posting, notices to its WILSON & COMPANY, INC.339employees stating : (1) that the respondent will not engage in theconduct from which it is ordered tocease anddesist in paragraphs1 (a) and (b) of the Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of this Order;(3) . that the respondent's employees are free tobecome or remainmembers of United Packinghouse Workers of America, Local No. 49,and the respondent will not discriminate against any employeebecause of membership or activity in that organization;(d)Notify the Regional Director for the Second. Region in writingwithin ten (10) days from the date of the Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissedin so far asit alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (5) of theAct and that it has discriminated against Silvio Credidio, FredFisher, and Albert Levine in regard to their hire and tenure ofemployment within the meaning of Section 8 (3) of the Act.APPENDIX AJames BerneyAthony'DeliskyTheodore EdenfieldAnthonyGulottaHenry KolaczAnthony LopesWalter LangAnthony'LitterelliStanley RemskiChester SchmidtJohn A. SparaneseJohn F. VikingMR. EDWIN S. SMITH, dissenting in part:I dissent from the conclusion that the respondent did not discrim-inate against Albert Levine.The respondent hired a new employeein its Fort Greene-branch at a time when Levine and John F. Viking,strikers, had not been reinstated.The Board finds that the respond-ent discriminated against Viking and against strikers at otherbranches whom the respondent accorded similar treatment.Levine'scase differs from the others only in that he was subsequently rein-stated.That circumstance does not, in my opinion, alter the factthat his reemployment was discriminatorily delayed. In all otherrespects I concur in the majority opinion.440135-42-vol. 30-23